___________

                               No. 95-3564
                           No. 96-1068
                               ___________

Edward Ronwin,                      *
                                    *
                     Appellant,     *
                                    *   Appeals from the United States
     v.                             *   District Court for the
                                    *   District of South Dakota.
Dori Altman,                        *
                                    *             [UNPUBLISHED]
                    Appellee.       *



                                ___________

                   Submitted:   July 26, 1996

                       Filed:   August 12, 1996
                                ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.

                                ___________

PER CURIAM.


     Edward Ronwin sued Dori Altman for personal injuries alleged to have
resulted from a low-speed, rear-end automobile collision.   A jury returned
a verdict in favor of Altman, and judgment was entered on that verdict.
The District Court1 denied Ronwin's post-trial motions.     Ronwin appeals,
seeking reversal on several grounds.


     Having considered all the issues Ronwin has raised in these appeals,
we conclude that the District Court committed no error of law and did not
abuse its discretion in denying Ronwin's post-trial motions.      Because the
case lacks precedential value, we affirm the




     1
     The Honorable John B. Jones, United States District Judge for
the District of South Dakota.
judgment below without further discussion.


     AFFIRMED.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-